TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00419-CV




                                    In re Richard Allen Hall




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator has filed a petition for writ of mandamus, complaining of alleged violations

of an administrative rule governing a drug test taken in 2005. See Tex. R. App. P. 52.8. Having

reviewed relator’s complaints and the record presented, we deny the petition for writ of mandamus.



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Puryear, Pemberton and Henson

Filed: July 16, 2008